PER CURIAM.
Upon the authority of Grogan v. U. S. Industrial Ins. Co., 90 Hun, 521, 36 N. Y. Supp. 687, the order must be reversed. The cases of Bagley v. Bowe, 105 N. Y. 171-179, 11 N. E. 386, 59 Am. Rep. 488, and Colt v. Sixth Ave. Ry. Co., 1 Jones & S. 189, cited by the court below, seem to be more favorable to the appellant’s contention than to that of the respondent, so far as they have any bearing at all upon the case. There was sufficient evidence from which the jury might rightfully infer that the receipt was properly executed by the deceased, and while a comparison of the signature of the deceased as written upon the application for the policy with that upon the assignment or receipt shows dissimilarity, the genuineness of the decedent’s signature to such assignment was not questioned at the trial. The order must be reversed, and the verdict reinstated, with costs.